Title: To James Madison from Benjamin Fry (Abstract), 5 February 1805
From: Fry, Benjamin
To: Madison, James


5 February 1805, Newport. “Agreable to your Instructions to me April the 20h 1802 I forwarded my Papers to Mr. Livingston at Paris, for Recovery of Payment for my Brig, Favorite & her Cargo, which was Captured by a French Privateer & carried into Gaudeloupe and condemned in December 1800 after the convention with France was signed in 1800 providing for restitution, and agreable to your Observations in yours of the 1 Jany. 1802 [not found] comes within the Clause of that Convention & that the 4 Article of the same designates the Kind of Proof necessary to procure Restitution of such Claims.
“On deliviring your intraductory Letter to Mr. Livingston and Acquainted him with my buisness; was informed that he had Appointed Fulwar Skipwith Esqr. Agent to transact the buisness of such Claims, and directed me to apply to him with my papers, I then delivered Mr. Skipwith my papers & he Applied to the Minister of Marine in Paris who informd. him (Mr. Skipwith) that an Order from him (the Minister of Marine) must be sent Out to Guadeloupe to the Council of Prises for a Copy of their proceeding against the Favorite to be forwarded by them to the Council of Prises at Paris, before any determination cold. be had on my Claim, altho I had furnished every proof required by the fourth Article of the Treaty of the 30 Septr. 1800 and that he the Minister of Marine would forward his Order immediately to Gaudeloupe for that purpose, in consequence of this unexpectd delay I gave Mr. Skipwith my Power of Attory to act for me, & left my buisness with him, and by sundry Letters Recd. from him since my return home am informed, the order from the Minister of Marine had been sent to Guadeloupe And that the Copy of Proceedings had not been forwarded at the last date of his Letters to me, which are of the 30 Jany. & 24 July 1804. Copy’s which I have Taken the liberty to forward for your Inspection, and ask the favor of you Sir what is best for me to do, as relates to my claim’s being admitted to share in purchase Louisiana, haveing my self beleived my Claim to be one of those Embraced in the Convenition for the purch. of Louisania, I so stated to Mr. Skipwith, in his last Letter to me of July 24. 1804 he says the Favorite’s being Captured since the Epoch of the 30 September 1800 is not embraced in the convention for the purchase of Louisania.” Relies on JM’s advice as to how he is to proceed.
